DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (US 2016/0306574), Koseki (US 2008/0092143), and Watanabe (US 2005/0102551).
Claim 1 (Currently Amended). A method for managing a storage system, comprising: 
receiving a creating request for creating a storage stripe group that includes a plurality of storage stripes of a storage system, each of the plurality of storage stripes having a width, the creating request indicating the width of the storage stripe group to be created, the storage system including a plurality of storage devices; (“In the present example, the data structures shown in FIG. 3 reside in the memories of storage controllers 36. The data structures are replicated in the two storage controllers C1 and C2 for resilience. The data structures are accessible to agents 40 using RDMA. Thus, agents 40 are able to read and/or modify the data structures of FIG. 3 without running code on the CPUs of the storage controllers. In other embodiments, the data structures may be sharded and replicated on multiple servers, e.g., on servers 24. A given agent 40 on a given server 24 may cache relevant parts of the data structures locally for fast access.”  Friedman paragraph 0069.  “In an example embodiment, when a new storage device 28 is added to system 20, the processor may save storage space by rebuilding existing stripes, so as to form wider stripes (using a modified RAID scheme that uses a larger number of pages per stripe).”  Friedman paragraph 0145.  “[0082] The RSD in the present example has the following data fields: [0083] N RSDEs, for the N respective data blocks in the stripe. [0084] C RPDs, for the C respective parity blocks in the stripe. [0085] RAID stripe width (holds the value of N, in log(N,2) bits).”  Friedman paragraph 0082. “Only at this point, agent 40 calculates the parity for the stripes of the destage unit, allocates storage space for the stripes on the storage devices 28, and transfers the full stripes to the storage devices.”  Friedman paragraph 0101.  “User -volume layer 52 provides storage resources to applications 44 by exposing user volumes that are identified by respective Logical Unit Numbers (LUNs). The terms "user volume" and "LUN" are used interchangeably herein.”  Friedman paragraph 0053.  See also Friedman figure 1.
Friedman does not expressly state that the stripes in the reference are grouped into LUN’s (stripe groups).  
Koseki teaches: “Here, the plurality of physical disks 2100 configure, for instance, a RAID group 2200 as illustrated in FIG. 1, and provide a large-capacity storage extent to the host computer 300 by configuring a logical unit (LU) (not shown), which is a logical storage extent, in the RAID group 2200.”  Koseki paragraph 0031.  See also Koseki figure 2 showing multiple raid stripes in LUN 1.  
Grouping stripes would have been obvious to one of ordinary skill in the art before the effective filing date as an instance of combining prior art elements according to known methods to yield predictable results.  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference (as shown in the cited art); One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately (combining of the stripes into a logical unit results in a system which merely performs the same function as a system in which the stripes are not combined into LUNs); One of ordinary skill in the art would have recognized that the results of the combination were predictable. See MPEP § 2143(I)(A).) in response to adding a storage device to the storage system initiating redistribution of data across the plurality of storage devices and the added storage device, the redistribution of data comprising: obtaining at least some of a plurality of free storage extents in the storage system by transferring data from one or more storage extents in at least some of the plurality of storage devices to one or more storage extents in the added storage device, respectively; and (“[0144] Re-distribution is typically performed upon addition or removal of a storage device 28. In contrast to rebuild processes, to be described below, stripe re-distribution is performed with advance information that a storage device is to be added or removed. [0145] In an example embodiment, when a new storage device 28 is added to system 20, the processor may save storage space by rebuilding existing stripes, so as to form wider stripes (using a modified RAID scheme that uses a larger number of pages per stripe). As noted above, the RSD of each stripe comprises a stripe width field, thus supporting the possibility to define a different stripe width per stripe.”  Friedman paragraphs 0144-0145.  “For example, the processor may re-distribute stripes over multiple new storage devices at the same time, incurring only a single re-distribution operation with only a single parity calculation and rewrite per stripe.”  Friedman paragraph 0151.  “As described above, write commands that update RPDs that already reside on the storage devices are initially cached in NVRAM cache 46, and later destaged to new storage locations on the storage devices. The previous, invalid versions of these pages should be identified and discarded, and their storage locations released for storing new data.”  Friedman paragraph 0189.) during the redistribution of data, determining, a plurality of target storage extents satisfying the width from the obtained free storage extents in the storage system; and creating, from the plurality of target storage extents satisfying the width, one or more of the plurality of storage stripes having the width of the storage stripe group.  (Friedman teaches: “The size of a stripe is N+C pages, wherein N denotes the number of data pages per stripe, and C denotes the number of redundancy pages per stripe.”  Friedman paragraph 0064.  “[0143] In some embodiments, a storage controller 36 or a given agent 40 carries out a stripe re-distribution process, which re-distributes the pages of a RAID stripe over a larger or smaller number of storage devices 28. The description that follows refers to "a processor" that performs re-distribution. This processor may comprise, for example, the CPU of a storage controller 36 or of a server 24. When performed by a storage controller, the process is typically mirrored to the peer storage controller. [0144] Re-distribution is typically performed upon addition or removal of a storage device 28. In contrast to rebuild processes, to be described below, stripe re-distribution is performed with advance information that a storage device is to be added or removed. [0145] In an example embodiment, when a new storage device 28 is added to system 20, the processor may save storage space by rebuilding existing stripes, so as to form wider stripes (using a modified RAID scheme that uses a larger number of pages per stripe). As noted above, the RSD of each stripe comprises a stripe width field, thus supporting the possibility to define a different stripe width per stripe.”  Friedman paragraphs 0143-0145.  “In an embodiment, if the processor cannot find N-1 source stripes to re-distribute, the processor may perform the above process for a smaller number of source stripes, and either retain the resulting pages in the NVRAM cache or destage them in a partial stripe. The above process is depicted purely by way of example, and any other suitable re-distribution process may be used. For example, the processor may perform a single re-distribution process that reduces the stripe width from N to M, for any desired N>M>0.”  Friedman paragraph 0163.
Friedman teaches “the possibility” of increasing or decreasing the stripe width, implying that these are additional alternatives to merely keeping the stripe width the same, but the reference fails to expressly teach merely keeping the stripes the same size.  
Watanabe teaches: “[0116] In Step S002, the CPU 12 chooses a number of disks that corresponds to the stripe width (the count of segments that constitute a stripe) one by one in an order that places the disk having the largest free capacity (the highest count (largest number) of unallocated segments) first. [0117] In this example, the additional disk #4 is chosen first and remaining three disks are selected from the existing disks #0 to #3. If at this point there are several disks that have the same free capacity, the CPU 12 chooses one following a given order of priority. For instance, a smaller disk number is given higher priority. Chosen as a result are the disk #4 and the disks #0 to #2. [0118] The CPU 12 then specifies one free segment from each of the selected disks, and allocates the specified segments to a new stripe S13 (Step S003). As shown in FIG. 9B, the CPU 12 in this example allocates a segment "DISK 0: 8-11" of the disk #0, a segment "DISK 1: 8-11" of the disk #1, a segment "DISK 2: 8-11" of the disk #2, and a segment "DISK 4: 0-3" of the disk #4 to the stripe S13. These segments are allocated such that the head of the storage area of each disk is used first and the subsequent segments are used sequentially.”  Watanabe paragraphs 0116-0118.  See also Watanabe figure 7 showing the newly added segments moved to the newly added disk.
The combination including Watanabe would have been obvious to one of ordinary skill in the art before the effective filing date as an instance of simple substitution of one known element for another to obtain predictable results.  The prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components (substitution of maintaining the same stripe width for use of a different stripe width, when adding a portion of a stripe to a new disk); The substituted components and their functions were known in the art (the substituted method and its function is taught in Watanabe); One of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable (the results of keeping the stripe width the same would have been predictable). See MPEP § 2143(I)(B).)
Claim 2 (Previously Presented). The method of claim 1, wherein creating one or more of the plurality of storage stripes of the storage stripe group comprises: 
selecting a group of storage extents from the target storage extents; mapping a physical address of the group of storage extents to a logical address of a respective storage stripe from among the plurality of storage stripes in the storage stripe group; and mapping the logical address of the respective storage stripe to a logical address of the storage stripe group.  (Koseki teaches: “[0032] FIG. 2 is a configuration diagram of the address management table 1310. The address management table 1310 is configured from a stripe line number column 1311, a logical address column 1312 and a physical address column 1313. Here, a stripe line represents a control unit for retaining the corresponding data and parity in a RAID level such as RAID 5 or RAID 6 for balancing and retaining data and parity in a plurality of disks. [0033] The stripe line number column 1311 manages a number for uniquely identifying the strip line in the RAID group 2200. The logical address column 1312 and the physical address column 1313 manage information regarding which logical address of the logical unit actually corresponds to which address of the physical disks 2100. Further, the physical address column 1313 is configured from a data address column 1314 for managing the address of the physical disks 2100 storing data, and a parity address column 1315 for managing the address of physical disks 2100 storing parity. FIG. 2 shows an example of RAID 5 of 2D+1P in which there are two physical disks 2100 storing data and one physical disk 2100 storing parity. Although there is one level of the parity address column 1315 in the same stripe line, two levels of the parity address storage column 1315 are created in the same stripe line in the case of RAID 6. [0034] The logical address column 1312 is configured from a LUN (Logical Unit Number) column 13121, a top LBA (Logical Block Address) column 13122, and an end LBA column 13123. The LUN column 13121 manages the number of the logical unit created in the RAID group 2200. The top LBA column 13122 and the end LBA column 13123 manage the top and end addresses of a logical address space of the logical unit.” Koseki paragraphs 0032 and 0034. Note that this teaches mapping the LUN (containing multiple stripes) to the stripe number 1311, and also maps the physical addresses 1313 to the stripe number 1311.  See also Koseki figure 2.)  
Claim 3 (Previously Presented). The method of claim 2, wherein creating one or more of the plurality of storage stripes the storage stripe group further comprises: 
determining a size of accessible storage space in the storage stripe group.  (“[0145] In an example embodiment, when a new storage device 28 is added to system 20, the processor may save storage space by rebuilding existing stripes, so as to form wider stripes (using a modified RAID scheme that uses a larger number of pages per stripe). As noted above, the RSD of each stripe comprises a stripe width field, thus supporting the possibility to define a different stripe width per stripe.”  Friedman paragraphs 0143-0145.)
Claim 4 (Previously Presented). The method of claim 3, wherein creating one or more of the plurality of storage stripes of the storage stripe group further comprises: 
in response to determining that the accessible storage space is less than a total storage space indicated in the creating request, selecting a further group of storage extents from the target storage extents for creating one or more of the plurality of storage stripes of the storage stripe group. (“In an embodiment, volume map 60 supports thin provisioning.” Friedman paragraph 0058. “In some embodiments, a predefined number of stripes (possibly a single stripe but typically several stripes) is defined in system 20 as a "destage unit." Each agent 40 accumulates data pages in NVRAM cache 46, e.g., using the method of FIG. 4 above, until an entire destage unit has been accumulated. Only at this point, agent 40 calculates the parity for the stripes of the destage unit, allocates storage space for the stripes on the storage devices 28, and transfers the full stripes to the storage devices.”  Friedman paragraph 0101.  “The virtualization layer provided by the RPDT allows for a simple implementation of thin-provisioning at page granularity, since actual storage space on storage devices 28 is only allocated when a stripe is destaged.”  Friedman paragraph 0208.)  
Claim 5 (Currently Amended). The method of claim 1, wherein determining the plurality of target storage extents satisfying the width comprises: 
in response to the plurality of free storage extents in the storage system failing to satisfy the width, waiting for one or more additional storage extents to be released during the redistribution of data; updating the plurality of free storage extents using the one or more (“[0143] In some embodiments, a storage controller 36 or a given agent 40 carries out a stripe re-distribution process, which re-distributes the pages of a RAID stripe over a larger or smaller number of storage devices 28. The description that follows refers to "a processor" that performs re-distribution. This processor may comprise, for example, the CPU of a storage controller 36 or of a server 24. When performed by a storage controller, the process is typically mirrored to the peer storage controller.  [0144] Re-distribution is typically performed upon addition or removal of a storage device 28. In contrast to rebuild processes, to be described below, stripe re-distribution is performed with advance information that a storage device is to be added or removed. [0145] In an example embodiment, when a new storage device 28 is added to system 20, the processor may save storage space by rebuilding existing stripes, so as to form wider stripes (using a modified RAID scheme that uses a larger number of pages per stripe). As noted above, the RSD of each stripe comprises a stripe width field, thus supporting the possibility to define a different stripe width per stripe.”  Friedman paragraphs 0143-0145.)
Claim 6 (Previously Presented). The method of claim 1, wherein creating one or more of the plurality of storage stripes of the storage stripe group comprises: 
creating a logical unit related to the storage stripe group; (“The RAID layer maps between physical addresses and Logical Volumes (LVs) to be used by user-volume layer 52.”  Friedman paragraph 0051.) and outputting information associated with the logical unit for accessing the storage stripe group. (Note that writing a stripe group “associated with” a volume used for access constitutes “outputting information . . .” as recited.  Friedman teaches: “In some embodiments, a predefined number of stripes (possibly a single stripe but typically several stripes) is defined in system 20 as a "destage unit." Each agent 40 accumulates data pages in NVRAM cache 46, e.g., using the method of FIG. 4 above, until an entire destage unit has been accumulated. Only at this point, agent 40 calculates the parity for the stripes of the destage unit, allocates storage space for the stripes on the storage devices 28, and transfers the full stripes to the storage devices.”  Friedman paragraph 0101.)
Claim 7 (Previously Presented). The method of claim 1, further comprising: 
transmitting, to a volatile drive memory, information indicating accessible storage space of the storage stripe group.  (Note also that data written to a stripe is “information indicating” that there is accessible storage space.  “Each server accumulates data blocks in the NVRAM cache, until filling a predefined integer number of stripes, and then transfers ("destages") the stripes to the server-specific queues on the storage devices. Each storage device then autonomously schedules and completes transfer of the data from the server-specific queues to the non-volatile storage medium. Destaging of full stripes is highly efficient in terms of parity calculations, and eliminates the need to read data blocks in order to update the parity for every write.”  Friedman paragraph 0025.  “NVRAM cache 46 may be implemented using any suitable NVRAM devices or configurations, for example using a volatile memory such as Dynamic RAM (DRAM) or Static RAM (SRAM) that is backed-up by a temporary power source such as a battery or capacitor.”  Friedman paragraph 0037.  Note that the only support found for the volatile memory is the DRAM in paragraph 0046 of the specification.)  
Claim 8 (Currently Amended). A device for managing a storage system, comprising: at least one processing unit; and at least one memory coupled to the at least one processing unit and stored with instructions, the instructions, when executed by the at least one processing unit, performing actions of: (See Friedman paragraphs 0044 and 0045.)
receiving a creating request for creating a storage stripe group that includes a plurality of storage stipes of a storage system, each of the plurality of storage stripes having a width, the creating request indicating the width of a storage stripe group to be created, the storage system including a plurality of storage devices; in response to adding a storage device to the storage system, initiating redistribution of data across the plurality of storage devices and the added storage device, the redistribution of data comprising: obtaining at least some of a plurality of free storage extents in the storage system by transferring data from one or more storage extents in at least some of the plurality of storage devices to one or more storage extents in the added storage device, respectively; and during the redistribution of data, determining a plurality of target storage extents satisfying the width from the obtained free storage extents in the storage system; and creating, from the plurality of target storage extents satisfying the width, one or more of the plurality of storage stripes having the width of  the storage stripe group.  (See rejection of claim 1.)
Claim 9 (Previously Presented). The device of claim 8, wherein 
creating one or more of the plurality of storage stripes of the storage stripe group comprises: selecting a group of storage extents from the target storage extents; mapping a physical address of the group of storage extents to a logical address of a respective storage stripe from among the plurality of storage stripes in the storage stripe group; and mapping the logical address of the respective storage stripe to a logical address of the storage stripe group. (See rejection of claim 2.)
Claim 10 (Previously Presented). The device of claim 9, wherein 
creating one or more of the plurality of storage stripes of the storage stripe group further comprises: determining a size of accessible storage space in the storage stripe group. (See rejection of claim 3.)
Claim 11 (Previously Presented). The device of claim 10, wherein creating one or more of the plurality of storage stripes of the storage stripe group further comprises: 
in response to determining that the accessible storage space is less than a total storage space indicated in the creating request, selecting a further group of storage extents from the target storage extents for creating one or more of the plurality of storage stripes of the storage stripe group. (See rejection of claim 4.)
Claim 12 (Currently Amended). The device of claim 8, wherein 
determining the plurality of target storage extents satisfying the width comprises: in response to the plurality of free storage extents in the storage system failing to satisfy the width, waiting for one or more additional storage extents to be released during the redistribution of data; updating the plurality of free storage extents using the one or more additional storage extents released by the redistribution of data; and determining the plurality of target storage extents satisfying the width based on the updated free storage extents. (See rejection of claim 5.)
Claim 13 (Previously Presented). The device of claim 8, wherein creating one or more of the plurality of storage stripes of the storage stripe group comprises: 
creating a logical unit related to the storage stripe group; and outputting information associated with the logical unit for accessing the storage stripe group. (See rejection of claim 6.)
Claim 14 (Previously Presented). The device of claim 8, wherein the actions further comprise: 
transmitting, to a volatile drive memory, information indicating accessible storage space of the storage stripe group. (See rejection of claim 7.)
Claim 15 (Currently Amended). A computer program product having a non-transitory computer readable medium which stores a set of instructions for managing a storage system; the set of (See Friedman paragraphs 0044 and 0045.)
receiving a creating request for creating a storage stripe group that includes a plurality of storage stripes of the storage system, each of the plurality of storage stripes having a width, the creating request indicating a width of the storage stripe group to be created, the storage system including a plurality of storage devices; in response to adding a storage device to the storage system, initiating redistribution of data across the plurality of storage devices and the added storage device, the redistribution of data comprising: obtaining at least some of a plurality of free storage extents in the storage system by transferring data from one or more storage extents in at least some of the plurality of storage devices to one or more respective storage extents in the added storage device, respectively; and during the redistribution of data, determining a plurality of target storage extents satisfying the width from the obtained free storage extents in the storage system; and creating from the plurality of target storage extents satisfying the width, one or more of the plurality of storage stripes having the width of the storage stripe group. (See rejection of claim 1.)

Response to Arguments
Applicant's arguments filed 08/24/2020 have been fully considered but they are not persuasive.
Rejections under § 112b: 
All rejections under this section from the previous action are withdrawn.  
Rejections under §103
Applicant states that the previously cited art does not teach determining the stripe width during the redistribution of data. No specific arguments are put forth.  Note that Friedman teaches making this determination at least partially after the stripes to be copied have been cached for destaging (during the redistribution process).  See Friedman paragraph 0163 cited in the rejection of claim 1. 
Applicant states that the material claim 5 is not taught in the prior art.  No specific arguments are put forth.  



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M KNIGHT whose telephone number is (571)272-8646.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on 571 272 4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PAUL M. KNIGHT
Examiner
Art Unit 2139



/PAUL M KNIGHT/Examiner, Art Unit 2139